 AUTOMOBILE CLUB OF MICHIGANAutomobile Club of Michigan; Detroit Automobile In-ter-Insurance Exchange; Motor Land InsuranceCompany; Group Insurance Company of Michigan;and Member Life Insurance Company of Michiganand Michigan AAA Sales Association, Inc. Case 7CA- 15053August 10, 1978DECISION AND ORDERBY CHAIRMAN FANNIN(; AND M M1BFRS JENKINSAND MURPHYUpon a charge filed on April 14. 1978. by Michi-gan AAA Sales Association, Inc., herein called theUnion, and duly served on Automobile Club ofMichigan' Detroit Automobile Inter-Insurance Ex-change: Motor Land Insurance Company: GroupInsurance Company of Michigan: and Member LifeInsurance Company of Michigan. herein called Re-spondents, the General Counsel of the National La-bor Relations Board. by the Regional Director forRegion 7, issued a complaint and notice of hearingon April 27. 1978. against Respondents, alleging thatRespondents have engaged in and were engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act. asamended. Copies of the charge, complaint. and no-tice of hearing before an Administrative Law Judgewere duly served on the parties to this proceeding.With respect to the unfair labor practices. the com-plaint alleges in substance that on February 7. 1978.following a Board election in Case 7 RC 14568, theUnion was duly certified as the exclusive collective-bargaining representative of Respondents' employ-ees in the unit found appropriate:' and that, com-mencing on or about March 29. 1978. and at all timesthereafter, Respondents have refused, and continueto date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative. al-though the Union has requested and is requestingthem to do so. On May 9. 1978, Respondents filedtheir answer to the complaint admitting in part. anddenying in part, the allegations in the complaint.On May 16, 1978. counsel for the General Counselfiled directly with the Board a Motion for SummaryiOfficial notice is taken of the record in the representation proceeding.( ase 7 R 14568, as the term "record" s defined in Sees. 112 68 rind102.69(g) of The Board's Rules and Regulations. Series 8. as amended SeeLTV Electrosisiems. Inc. 166 NLRB 938 1967). enfd 388 F.2d 683 (C. .4,1968): Golden .Age Beerage ('o. 167 NlRB 151 1967, enfd. 415 F 2d 26(C.A. 5. 1969). Inrteripe (1 v Penello, 269 I Supp "71 (I)( Va. a 9I 7).Folle i (Corp 164 NLRB 78 11967) enid 3197 F 2d 91 t & 7. 1968): Sec9(d) of the NI.RA a', amendedJudgment. Subsequently, on May 22, 1978, the Boardissued an order transferring the proceeding to theBoard and a Notice 'To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondents thereafter filed a responseto Notice I'o Show Cause.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn their answer to the complaint and answer toNotice To Show Cause. Respondents contend thatthe [Union was improperly certified because the Re-gional [irector and the Board erroneously de-termined the scope of the bargaining unit to be com-prised of all sales and service representatives at allbranch offices in three counties surrounding the met-ropolitan area of Detroit, Michigan. Respondents ar-gue that the proper unit should be a statewide unitconsisting of all sales and service representatives.The General Counsel argues that all material issueshave been previously decided and that there are nolitigable issues of fact requiring a hearing. We agreewith the General Counsel.Review of the record herein, including that of therepresentation proceeding. Case 7 RC- 14568, estab-lishes that, following a hearing and submission of abrief by Respondents. the Regional Director for Re-gion 7. on December 28. 1977. issued a Decision andDirection of Election in which he found, in pertinentpart. that the unit sought by the Union, which en-compassed all branch offices located in the countiesof Wavyne. Oakland, and Macomb in the State ofMichigan. was an appropriate unit. Respondentsfiled a timely request for review of the Regional Di-rector's decision, alleging. as they do now, that astatewide unit is the only appropriate unit. On orabout January 26. 1978. the Board denied Respon-dents' request as raising no substantial issues war-ranting review. thereby also finding that there wereno issues warranting a hearing. Subsequently. in theelection conducted on Januars 26. 1978, the Unionprevailed by a vote of 206 to 175. with 10 challengedballots. Respondents filed no objections to the elec-tion. On Februar) 7. 1978, the Regional Director cer-tified the Union as the collective-bargaining repre-sentative of the employees in the unit foundappropriate.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or special237 NLRB No. 53379 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.?All issues raised by Respondents in this proceed-ing were or could have been litigated in the priorrepresentation proceeding. and Respondents do notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor do they allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondents have not raised any issuewhich is properly litigable in this unfair practice pro-ceeding. Accordingly, we grant the Motion for Sum-mary Judgment.On the basis of the entire record, the Board makesthe following:FINDIN(iS ()ti FA( II I'i te BSINE SS 01 RI( PONI) I SNThe Respondents are Michigan corporationswhich maintain a principal office and place of busi-ness in Dearborn, Michigan, and other branch of-fices located throughout the State of Michigan. Re-spondent Automobile Club of Michigan is engagedin the business of providing travel and other servicesto its membership. Respondents Detroit AutomobileInter-Insurance Exchange, Motor Iand InsuranceCompany, Group Insurance Company of Michigan.and Member I.ife Insurance Company of Michiganare engaged in the business of providing insurance tomembers of Respondent Automobile Club of Michi-gan. During the year ending December 31, 1977, arepresentative period, the Respondents receivedgross revenues in excess of $500,000 and paid insur-ance claims valued in excess of $50,000 directly tointerstate commerce across state lines.We find, on the basis of the foregoing. that Re-spondents are, and have been at all times materialherein, employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.II. THE L.ABOR OR(iANIZAIION INV()I .VI1)Michigan AAA Sales Association, Inc., is a labororganization within the meaning of Section 2(5) ofthe Act.2See Piturburgh Plait Glas. (., vI. R B. 313 I:.S 146. 162 ( 1941):Rules and Regulations of the Board. Sees 102.67(f) and I02.69(c).II 111ii I iNFAIR I.ABOR PRA II(' .SA. T7he Replresentation ProceedingI. The unitThe following employees of Respondents consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All insurance sales representatives, includingcommissioned sales representatives. salariedsales representatives, and service representa-tives, employed by the Respondents at theirbranches located in the counties of Wayne, Oak-land, and Macomb. in the State of Michigan:but excluding all branch managers, assistantbranch managers, sales administration depart-ment employees, office clerical employees, pro-fessional employees. guards and supervisors asdefined in the Act.2. 1The certificationOn January 26, 1978, a majority of the employeesof Respondents in said unit, in a secret ballot elec-tion conducted under the supervision of the RegionalDirector for Region 7, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondents. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on February 7, 1978, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request 7T Bargain and Re.spondents' RefusalCommencing on or about March 22, 1978, and atall times thereafter, the Union has requested Respon-dents to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about March 28, 1978, and continuing at all timesthereafter to date. Respondents have refused, andcontinue to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondents have sinceMarch 29, 1978, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondents have engagedin and are engaging in unfair labor practices within themeaning of Section 8(a)(5) and ( 1) of the Act.380 AUT OMOBI0E C 1.J B OF MICHIGtANIV ]1I1 IFF}:F( I (0I I11t1 I N AIR IlABR i R- \( P 1( IS l ())N( o\xilxI R( iThe activities of Respondents set forth in sectionIII. above, occurring in connection with its opera-tions described in section 1. above. hax e a close. inti-mate, and substantial relationship to trade. traffic.and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flowv of commerce.\ [ I ll RI \MID)'Having found that Respondents haxe engaged inand are engaging in unfair labor practices within themeaning of Section 8(a)(5) and (I) of the Act. \weshall order that thex cease and desist therefrol. and.upon request. bargain collectivelx with the nimon asthe exclusive representative of all emplox ecs ill theappropriate unit, and, if an understanding is reached.embody such understanding in a signed agrcement.In order to insure that the emplo)ces in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period proxided hblaw, we shall construe the initial period of certificta-tion as beginning on the date Respondents com-mence to bargain in good faith with the L'nion as therecognized bargaining representative in the appropri-ate unit. See Mlar-Jac Poultrlr ( 'onpnl.v, I'., 136NLRB 785 (1962): Comnmerce (Cnmlpant' , lmuawnHotel, 140 NLRB 226. 229 (1962), enfd. 328 F.2d 00()(C.A. 5, 1964). cert. denied 379 UL.S. 817 (1964): Bur-nett Construction Comparni, 149 NI RB 1419. 1421(1964), enfd. 350 F.2d 57 (C.A. 10. 1965).The Board. upon the basis of the foregoing factsand the entire record, makes the following:CO (N LI SO()NS o1 LA\A1. Automobile Club of Michigan. Detroit Auto-mobile Inter-Insurance Exchange, Motor l.and In-surance Company, Group Insurance Compan\ ofMichigan, and Member l.ife Insurance Compane ofMichigan are employers engaged in colmmlerce \\ithinthe meaning of Section 2(6) and (7) of the Act.2. Michigan AAA Sales Association. Inc.. is a la-bor organization within the meaning of Section 2(5)of the Act.3. All insurance sales representatives. includingcommissioned sales representatives, salaried salesrepresentatives. and service representatixes. em-ployed by Respondents at their branches located inthe counties of Wayne, Oakland, and M\acomb. inthe State of Michigan; but excluding all branch man-agers, assistant branch managers, sales administia-tion department emploxees. office clerical emplo -ees. professional emploxees, guards and supervisorsas defined in the Act. constitute a unit appropriatefor the purposes of collective bargaining within themeanaing of Section 9(h) of the Act.4. Since l:ebruar\ 7, 1978. the above-named labororganization lhas been and nou is the certified andexclusive represelntatix e of all empl(o\ees in the afore-said appropriate unit for the purpose of collectivebarigaini g within the meaning of Section 9(a) of theAct.5. BN refusing on or about March 29. 1978. and atall times thereafter. to bargain collectively with theabove-named labor organization as the exclusive bar-gainingi representatixe of all the emploxees of Re-spondents in the appropriate unit, Respondents haveengaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dents have interfered with, restrained, and coerced,and are interfering with, restraining. and coercing.emploNees in the exercise of the rights guaranteed tothem in Section 7 of the Act. and thereby have en-gaged in and are engaging in unfair labor practicesw ithin the meaninrg of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ingl of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National IlaborRelations Act. as amended, the National Labor Re-lations Board hereh! orders that Respondents. Auto-mobile C(lub of Michigan: Detroit Automobile Inter-Insurance tixchange: Motor l.and Insurance Conl-pani: (Group Insurince Comrpan? of Michigan: andNMenmher lIife Insurance ('ompan\ of Michigan, theirofficers, agents. successors, and assigns. shall:I. C'ease and desist from:(a) Refusing to bargain collectively concerningrates of pa!. ' agtes, hours. and other terms and con-ditions of emplo\ menit with Michigan AAA SalesAsseciation, Inc.. as the exclusive bargaining repre-sentati\c of their emplo ees in the following appro-priate unitl:All insurance sales representatives, includingcommissioned sales representatives. salariedsales representatixes. aind service representativesemplo!ed by Respondents at their branches lo-cated in the counties of Waxne, Oakland, andMacomb, in the State of Michigan: but exclud-ing all branch managers. assistant branch man-agers. sales administration department employ-ces. office clerical emplo ees. professional381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, guards and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at their branch offices located in Wayne,Oakland, and Macomb counties in the State ofMichigan, copies of the attached notice marked "Ap-pendix." 3 Copies of said notice, on forms providedby the Regional Director for Region 7, after beingduly signed by Respondents' representatives, shall beposted by Respondents immediately upon receiptthereof, and be maintained by them for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Resonable steps shall be taken by Respon-dents to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 7, inwriting, with 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that this Order is enforced by a judgment of a United StlatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNoricE To EMPL.OYEESPOSTED BY ORDER OF IHENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Mich-igan AAA Sales Association, Inc., as the exclu-sive representative of the employees in the bar-gaining unit described below.WE WILTL NOI in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE Wvil.L. upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions ofemployment, and, if an understanding isreached, WE WVI.l. embody such understanding ina signed agreement. The bargaining unit is:All insurance sales representatives, includ-ing commissioned sales representatives, sala-ried sales representatives, and service repre-sentatives, employed by us at our brancheslocated in the counties of Wayne, Oakland,and Macomb, in the State of Michigan; butexcluding all branch managers, assistantbranch managers, sales administration depart-ment employees, office clerical employees,professional employees, guards and supervis-ors as defined in the Act.AUTroMoBII.E CLUB OF MICHIGAN: DETROITAUTOMOBILE INTER-INSURANCE EXCHANGE:MoTOR LAND INSURANCE COMPANY: GROUPINSURANCE COMPANY OF MICHIGAN; ANDMEMBER LIFE INSURANCE COMPANY OFMICHIGAN382